Citation Nr: 1503063	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran submitted a substantive appeal in April 2012 that requested a videoconference hearing before a Veterans Law Judge, but his request was later withdrawn.  38 C.F.R. § 20.704.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran has been diagnosed with various skin cancers, to include basal cell and squamous cell carcinomas, and malignant melanoma.  He has stated that, although not mentioned on his DD-214, he served a one year tour of duty on Kwajalein Island from approximately April 1, 1952 to April 1, 1953.  He indicated that this was a tiny mid-Pacific island, 2 1/4 miles long by 1/2 mile wide, that was not far from the Equator.  The Veteran reported that he was assigned to a detachment from the VR23s home base in Barbers Point, Hawaii, performing duties required to get Navy planes in and out of the very small airport there.  He indicated that he spent a great deal of time out of doors in the sun, as there was not much else to do there, and received more than a few sunburns as a result.  In a September 2010 statement, his treating physician stated that "There is no doubt in my mind that these [skin cancers] were caused by ultraviolet light exposure which could certainly have been exacerbated by the location of [the Veteran's] service in the Armed Forces."  
Based on the foregoing, this matter should be remanded for additional development, to include a VA examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

In addition, the Veteran's service personnel records should also be obtained and the Veteran's service on Kwajalein Island verified.  

Finally, the Board notes that the Veteran identified several physicians that he indicated treated him for skin conditions in the 1970s (as set forth in his October 2010 statement to the RO).  If possible, records from these physicians should be obtained.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, obtain private treatment records from the providers identified on page 3 of the Veteran's October 2010 statement to VA.  

2.  Obtain the Veteran's service personnel records for purposes of verifying his service on Kwajalein Island from April 1952 to April 1953.  

3.  Arrange for an appropriate VA examination for the purpose of determining the nature and etiology of any skin disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should address the following:
(a) Since April 2010, has the Veteran evidenced skin cancer or any other skin disability, to include basal cell and squamous cell carcinomas, and malignant melanoma?  

(b) For each skin disorder diagnosed in response to the question above, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during active duty, within one year of active duty, or was the result of an disease, injury or event therein, to include excessive sun exposure and sun burns in service.  

In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on (i) the October 2010 statement of the Veteran indicating excessive sun exposure and sun burns in service, and (ii) the September 2010 report of his private physician indicating that the Veteran skin cancers were "caused by ultraviolet light exposure which could certainly have been exacerbated by the location of [the Veteran's] service in the Armed Forces."

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  Then readjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




